Lazansky, P. J.
(dissenting). A will speaks as of the time of the death of the testator. (Matter of Seymour, 239 N. Y. 259.) As a general rule, subsequent events may not validate that which, by the terms of a will, is illegal. (Herzog v. Title Guarantee & Trust Co., 177 N. Y. 86.) But here Warren was not bound to accept the appointment (Beekman v. Bonsor, 23 N. Y. 298); and, because of the renunciation, the bare discretionary collateral power (Hull v. Hull, 24 N. Y. 647) either never became effective, because it was not accepted, or, having become effective, was destroyed ab initio on renunciation. (Albany Hospital v. Albany Guardian Society, 214 N. Y. 435; Burritt v. Silliman, 13 id. 93; Matter of Meyer, 137 Misc. 730.) In either event, the situation was as if no power had been granted. Therefore, the widow’s interest in the trust fund could not and cannot be impaired because of the power given to Warren, and she has no right of election under section 18 of the Decedent Estate Law.
It is claimed by appellant that a collateral power such as the one given to Warren may not be renounced. As authority, appellant cites 1 Sugden on Powers ([3d Am. ed.] *pp. 45, 46). After stating that one who has no estate in himself in the land cannot by fine, feoffment or release extinguish the power, because it is but an *87authority and no interest, with citation of old English authorities therefor, the author says that the donee of such a power cannot disclaim. No authority for this latter proposition is given.
Appellant, in her brief, also says that the same rule is stated in 1 Tiffany Beal Property ([2d ed.] 1103); in 24 Harvard Law Beview, 511, by Professor Gray; and in Farwell on Powers (3d ed.), 12.
Professor Gray, speaking of powers simply collateral, merely says that “ Such powers, if special, cannot be released.” Tiffany and Farwell state that such a power may not be extinguished or destroyed by any act of the donee. The English cases cited by them do not refer to renunciation (as here) or disclaimer, but, on the contrary, refer to extinguishment or destruction by deed of release or by contract not to exercise the power or to exercise it in a certain way. That the English cases cited in the texts of the three authors were referring to a_ release by transfer or a contract not to exercise the power, and not to renunciation, is indirectly indicated by a statute which changed the law in 1881 (44 & 45 Viet. chap. 41, § 52), by which “ A person to whom any power, whether coupled with an interest or not, is given may by deed release, or contract not to exercise, the power.”
That the act of the donee referred to in the cases is with respect to the land, is shown by Baker v. Wilmert (288 Ill. 434; 123 N. E. 627), where it is said: “ A power simply collateral cannot be suspended or extinguished by any act on the part of the donee with respect to the land,” and Norris v. Thomson’s Executors (19 N. J. Eq. 307) as follows: “But where the power to appoint is given to one who has no estate or interest in the property to be distributed, which is called a power simply collateral, the person entrusted with the power cannot release or extinguish it, but may exercise it notwithstanding any covenant or agreement to the contrary.”
That a bare discretionary power may be renounced is indicated in Hull v. Hull (supra).
The rule of powers as to personalty is the same as to realty. (Matter of Cooksey, 182 N. Y. 92; Matter of Moehring, 154 id. 423; Matter of Fowles, 222 id. 222, 241, per Crane, J., dissenting on other questions.)
If a man may refuse a devise, he may refuse to assume the duty sought to be placed upon him through a power. A testator may not force his will upon one who does not wish to accept his bounty or a testamentary duty. (Beekman v. Bonsor, supra.) “A man ' cannot have an estate put into him in spite of his teeth ’ ” (quoted from an earlier case in Townson v. Tickell, 3 Barn. & Ald. 31; cited in Albany Hospital v. Albany Guardian Society, supra).
*88The claim of appellant that she has a right of election is based before this court solely on the proposition that Warren’s power is effective to impair her interest in the trust fund.
The decree should be affirmed.
Johnston, J., concurs.
Decree of the Surrogate’s Court of Nassau county reversed on the law and the petitioner’s application for a determination that she might elect, pursuant to Decedent Estate Law, section 18, to take her intestate share of the estate in lieu of testamentary provision for her benefit, granted, with costa, payable out of the estate, to the appellant and to the respondents filing separate briefs, and matter remitted to the Surrogate's Court for the entry of a decree accordingly. c